1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed December 9, 2020. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jessica W. Lin (Reg. No. 69,920) on February 23, 2021.

3.	The claimed units will not be presumed to invoke 112(f) since they are treated as software.

4.	Claims 1-9, 11-15 (Renumbered 1-14) are allowed. 


Examiner Amendment
5.	The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently amended) A computer system comprising:
one or more processors; and  
a computer code management system,  
 	wherein the computer code management system comprises:  
 
a code management unit configured to manage codes before and after editing of a flow edited by a user using visual programming, with a code management tool capable of version management;
a code change, and processing for obtaining a layout change degree that is an index indicating a degree of change in a layout related difference of the differences before and after the code change, and storing the logic change degree and the layout change degree in a degree-of-change table, wherein the logic change degree and the layout change degree are stored respectively with an identifier for code before the code change and an identifier for code after the code change; and
a degree-of-change output unit configured to output information based on the logic change degree and the layout change degree, wherein the degree-of-change output unit outputs information represented by a graph plotting transitions of the logic change degree and the layout change degree for code of each version, with an axis of abscissa representing a logic change degree cumulative value and an axis of ordinate representing a layout change degree cumulative value.
 
2.	(Currently amended) The computer system for code management according to claim 1, wherein 
the visual programming is performed by using a tool for providing a user interface that presents an editing screen of the flow to the user, arranges a plurality of nodes representing processing on the editing screen, and creates the flow by connecting the nodes with lines representing an execution order of processing of the [[node]] nodes.

3.	(Currently amended) The computer system for code management according to claim 2, wherein 
the logic related difference includes at least one of a difference caused by addition or deletion of the [[node]] nodes, a difference caused by change in the execution order of [[node]] nodes, a difference caused by change in processing contents of the [[node]] nodes, and a difference caused by change in an attribute value (property value) of the nodes.

4.	(Currently amended) The computer system for code management according to claim 2, wherein 
the layout related difference includes a difference caused by change in arrangement position of [[the]] a node on the editing screen 

5.	(Currently amended) The computer system for code management according to claim 1, wherein 
the degree-of-change calculation unit obtains the logic change degree or the layout change degree by performing weighting according to contents of the logic related difference or the layout related difference.

8.	(Currently amended) The computer system for code management according to claim 1, wherein 
the degree-of-change output unit outputs, for each version of [[the]] code, information indicating the logic change degree and the layout change degree.

9.	(Currently amended) The computer system for code management according to claim 8, wherein 
the degree-of-change output unit has a filtering function of limiting the output of the information on [[the]] code of a version in which each of the logic change degree or the layout change degree is less than a set threshold.

10.	(Cancelled).

11.	(Currently amended) The computer system for code management according to claim 1, further comprising
a cooperation control unit configured to start processing for obtaining the logic 

14.	(Currently amended) The computer system for code management according to claim 2, wherein
editing of the flow by the visual programming is performed using Node-RED, and the codes [[is]] are in a JavaScript Object Notation (JSON) format code.

15.	(Currently amended) A code management method for causing an information processing device to execute:
managing codes before and after editing of a flow edited by a user using visual programming, with a code management tool capable of version management;
obtaining a logic change degree that is an index indicating a degree of change in a logic related difference of differences before and after [[the]] a code change, and a layout change degree that is an index indicating a degree of change in a layout related difference of the differences before and after the code change;
storing the logic change degree and the layout change degree in a degree-of-change table, wherein the logic change degree and the layout change degree are stored respectively with an identifier for code before the code change and an identifier for code after the code change; and
outputting information based on the logic change degree and the layout change degree, wherein the outputting comprises outputting information represented by a graph plotting transitions of the logic change degree and the layout change degree for code of each version, with an axis of abscissa representing a logic change degree cumulative value and an axis of ordinate representing a layout change degree cumulative value.


Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
“a degree-of-change output unit configured to output information based on the logic change degree and the layout change degree, wherein the degree-of-change output unit outputs information represented by a graph plotting transitions of the logic change degree and the layout change degree for the code of each version, with an axis of abscissa representing a logic change degree cumulative value and an axis of ordinate representing a layout change degree cumulative value." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“outputting information based on the logic change degree and the layout change degree, wherein the outputting comprises outputting information represented by a graph plotting transitions of the logic change degree and the layout change degree for code of each version, with an axis of abscissa representing a logic change degree cumulative value and an axis of ordinate representing a layout change degree cumulative value.”
as recited in independent claim 15.
In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al is cited for teaching Salient-Class Location: Help Developers Understand . 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192